DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 22 each recite the terms of: “subsections of the mesa portions” and “the mesa subportions”; but they each fail to clarify: where is the sufficient antecedent basis in the claims for the recited term of “the mesa subportions”; and/or what is/are the definite relationship(s) between the “subsections of the mesa portions” and “the mesa subportions”, and/or whether they are definitely the same, or not the same, portions/sections in the respective mesa portions.
	Claims 1 and 22 each recite the subject matters that: the body region forms pn-junctions to subsections of the mesa portions of the first conductivity type at least in the 
	Claims 1 and 22 each recite the term of “the average dopant dose of the mesa subportions in the diode region”; but such term lacks a sufficient antecedent basis in the claims. And, the claims also fail to clarify: whether the recited dopant is definitely the first, or the second, conductivity type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D are cited as being related to a RC IGBT device structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898